Citation Nr: 0714627	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to the assignment of an initial evaluation for 
service-connected acromioclavicular (AC) degenerative 
joint disease (DJD), rotator cuff tendonitis and 
impingement syndrome of the right shoulder, in excess of 
10 percent from June 29, 1998 through February 22, 2001. 

2.	Entitlement to the assignment of an initial rating for 
service-connected AC DJD, rotator cuff tendonitis and 
impingement syndrome of the right shoulder, in excess of 
20 percent from February 23, 2001 through March 14, 2005.

3.	Entitlement to the assignment of an initial rating for 
service-connected AC DJD, rotator cuff tendonitis and 
impingement syndrome of the right shoulder, in excess of 
30 percent from March 15, 2005.  

4.	Entitlement to the assignment of an initial rating in 
excess of 10 percent for residuals of a head injury, to 
include migraine headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted service connection for a right shoulder disability 
and for migraine headaches, evaluating each disability at 10 
percent, effective from June 29, 1998, the date of the 
veteran's original claims.  The RO issued a notice of the 
decision in September 2000, and the veteran timely filed a 
Notice of Disagreement (NOD) with the assigned ratings in 
January 2001.  Subsequently, in November 2002 the RO provided 
a Statement of the Case (SOC), and thereafter, in December 
2002, the veteran timely filed a substantive appeal.  The RO 
issued a Supplemental Statement of the Case (SSOC) in 
December 2003.   

The veteran did not request a Board hearing on this matter.  
On appeal in December 2004, the Board remanded the case for 
additional development, to include providing VA medical 
examinations for the right shoulder and headaches.  The 
Appeals Management Center (AMC) issued a decision, notice of 
decision and an SSOC in July 2005, which continued the 10 
percent evaluation for the veteran's right shoulder 
disability from June 29, 1998, granted a 20 percent rating 
from February 23, 2001, and awarded a 30 percent evaluation 
from March 15, 2005.  The AMC also provided an SSOC in 
December 2005, which continued the 10 percent evaluation for 
the veteran's service connected head injury residuals, to 
include migraine headaches.  

On appeal again in June 2006, the Board remanded the case for 
further development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice.  The AMC provided an 
SSOC in November 2006.

The Board finds that the AMC complied with the December 2004 
and June 2006 Remand directives, and therefore the Board may 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	From June 29, 1998 to February 22, 2001, the veteran's 
service connected right shoulder disability was manifested 
by symptoms of pain with full range of motion, but not by 
limitation of motion to shoulder level.

3.	From February 23, 2001 to March 14, 2005, the veteran's 
service connected right shoulder disability was manifested 
by symptoms of pain with limitation of motion to shoulder 
level but not by limitation of motion with pain to 45 
degrees. 

4.	From March 15, 2005, the veteran's service connected right 
shoulder disability has been manifested by symptoms of 
pain with limitation of motion midway between the side and 
shoulder, but not by pain with limitation of arm motion to 
25 degrees from the side.

5.	The veteran's service connected residuals of a head 
injury, to include migraine headaches, are manifested by 
symptoms of severe migraine headache pain weekly with some 
photophobia, phonophobia, blurred vision and nausea at 
times but not by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.	The criteria for assignment of a rating in excess of 10 
percent for the right shoulder disability from June 29, 
1998 through February 22, 2001 have not been met.  
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2006).

2.	The criteria for assignment of a rating in excess of 20 
percent for the right shoulder disability from February 
23, 2001 through March 14, 2005 have not been met.  
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2006).

3.	The criteria for assignment of a rating in excess of 30 
percent for the right shoulder disability from March 25, 
2005 have not been met.  §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2006).

4.	The criteria for assignment of a rating of 30 percent, but 
no more than 30 percent, for residuals of a head injury, 
to include migraine headaches, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  The Board comments that the VCAA, enacted in November 
2000, has retroactive effect to claims, such as these, that 
were pending before VA or the Board prior to that date.  
Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) ("This 
Court consistently has applied the VCAA to cases pending 
before VA at the time of the VCAA's enactment"); see 66 Fed. 
Reg. 45620, 45629 (Aug. 29, 2001) (construing most VCAA 
provisions to apply "to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
veteran filed his original claims that are the subject of the 
instant appeal prior to 2000 in June 1998, the provisions of 
the VCAA still apply.  In the instant case, the Board finds 
that VA fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2006 letter sent to the veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate his claims.  The AMC thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
state that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The June 2006 letter from the AMC satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof that his service connected 
disabilities had increased in severity.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the AMC determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession, and supplied proper Dingess 
notice.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
September 2000 RO decision that is the subject of this appeal 
in its June 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the AMC cured this defect 
by providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the November 
2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in October 1998 and March 2005, which 
were thorough in nature and adequate for the purposes of 
deciding these claims.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to veteran's right shoulder disability, 
38 C.F.R. § 4.71a, Diagnostic Codes 5201 to 5203 set forth 
the relevant rating criteria.  Pertinent to the instant case, 
normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201, which governs limitation of motion of 
the arm, allows a 20 percent rating for motion restricted to 
shoulder level of the major and minor arm, and permits a 30 
percent or a 20 percent evaluation for such motion midway 
between the side and shoulder level for the major and minor 
arm respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5201.  
A maximum 40 percent rating is awarded for limitation of 
motion in the arm to 25 degrees from the side of the major 
arm and a 30 percent evaluation for the minor arm.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201.

Other impairment of the humerus is evaluated under Diagnostic 
Code 5202.  38 C.F.R. § 4.71a, Diagnostic Code 5202.   
Malunion with marked deformity warrants a 30 percent and 20 
percent rating for the major and minor shoulders 
respectively, and malunion with moderate deformity warrants a 
20 percent rating for both shoulders.  Recurrent dislocation 
of the shoulder at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements warrants 
assignment of a 30 percent rating for the major shoulder and 
a 20 percent for the minor, whereas infrequent episodes and 
guarding of movement only at shoulder level, will receive a 
20 percent evaluation for either the major or minor shoulder.  
Nonunion (false flail joint) warrants a 60 percent evaluation 
for the major arm and 50 percent for the minor arm, while 
fibrous union of the humerus will generate a 50 and 40 
percent evaluation for the major and minor arms respectively.  
Loss of the humeral head (flail shoulder) warrants assignment 
of an 80 percent evaluation for the major shoulder and 70 
percent for the minor shoulder.  

Finally, with respect to impairment of the clavicle or 
scapula, Diagnostic Code 5203 provides that a veteran will 
receive a 10 percent disability rating when he has, in either 
the major or minor shoulder, malunion of the clavicle or 
scapula, or nonunion without loose movement.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  A veteran will receive the 
maximum 20 percent rating, for either the major or minor 
shoulder, only when he has nonunion of the clavicle or 
scapula with loose movement, or dislocation of the clavicle 
or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Turning to the rating criteria for migraine headaches, 38 
C.F.R. § 4.124a, Diagnostic Code 8100 sets forth the relevant 
evaluations.  Specifically, a veteran will receive a 10 
percent rating for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months, and will generate a 30 percent evaluation with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  The highest rating of 50 
percent is awarded for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.     

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability ratings for his right shoulder disability and his 
migraine headaches, as opposed to having filed a claim for an 
increased rating.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (noting distinction between claims stemming from an 
original rating versus increased rating).  The veteran thus 
seeks appellate review of the RO's initial disability rating 
because of his dissatisfaction with it and objects to it as 
being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.


c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Right Shoulder
Record from June 29, 1998 through February 22, 2001 
As recorded in an October 1998 VA medical report, the veteran 
indicated that he sometimes had pain in the right shoulder.  
He also stated that despite being right-handed, he basically 
could not use the right shoulder, but had to depend on the 
left arm.  

In another October 1998 VA medical examination report, the 
veteran disclosed that he experienced intermittent right 
shoulder pain.  Pain occurred with range of motion, 
especially with overhead activity and lifting.  He felt 
instability at times and described having stiffness in the 
mornings.  The veteran currently did not receive medical care 
for this malady and took no medication for it.  He denied 
radicular symptoms.  

A physician examination disclosed a  symmetry of the 
shoulders with gait, no swelling and no muscle atrophy.  The 
veteran exhibited mild tenderness over the AC joint on 
palpation, and his range of motion revealed abduction to 180 
degrees; internal rotation to 80 degrees; external rotation 
to 90 degrees; flexion to 180 degrees; and extension to 45 
degrees.  The veteran had pain with extremes of range of 
motion of the right shoulder.  The clinician diagnosed the 
veteran with chronic subdeltoid bursitis, right shoulder.     

An accompanying October 1998 X-ray of the right shoulder 
revealed unremarkable findings, with only a trace of 
degenerative change at the AC joint without much spurring.  
The subacromial space was within normal limits and his 
glenohumeral joint appeared normal.  The examiner observed no 
soft tissue calcifications.  

A June 2000 VA medical report indicates that the veteran had 
right shoulder pain, which had commenced in December 1999 
with deep and sharp pain upon certain movements.  He 
exhibited a full range of motion in the right shoulder at 
this time, and normal palpation of the clavicle scapular 
area.  Internal and external rotation was normal, and the 
veteran had no upper extremity strength deficits.  The 
clinician assessed the veteran as having right shoulder 
discomfort with a history of dislocation.  He suspected the 
presence of some joint arthritis and/or problems with 
tendons, but noted that the veteran's symptoms could merely 
be associated with his new profession as a welder.      

A January 2001 VA medical report discloses that the veteran 
indicated that his right shoulder pain had progressed, making 
it difficult to perform his job as a welder or to play with 
his children.  

In his January 2001 NOD, the veteran conveyed that his right 
shoulder disability had affected his work as a welder in that 
the shoulder discomfort would require him to stop welding and 
stretch out, thus rendering him less efficient.  Welding 
above his head also caused pain as did the lifting required 
by the job.  The veteran's employer had spoken with him about 
his slowing productivity, and the veteran feared losing his 
job.    

Record from February 23, 2001 through March 14, 2005 
As disclosed in a February 23, 2001 VA medical examination 
report, the veteran complained of increased right shoulder 
pain and popping.  At this time he was not on medication, and 
his pain felt worse during work and upon lifting.

A physical exam revealed the following range of motion: 
flexion to 170 degrees; abduction to 170 degrees; external 
rotation to 70 degrees; internal rotation to L1.  He 
experienced some pain with range of motion, and the rotator 
cuff strength was 5/5.  The veteran had a tender AC joint.  
X-rays disclosed degenerative changes at the AC joint, and 
the glenohumeral joint was intact without degenerative 
changes.  In addition, the humeral head was well located 
within the glenoid and in good position and height.  

Based on these data, the clinician diagnosed the veteran with 
rotator cuff tendonitis of the right shoulder, possibly some 
impingement and mild-to-moderate osteoarthritis of the AC 
joint.  He recommended that the veteran partake in physical 
therapy and injections.  Barring success with such treatment, 
the examiner suggested right shoulder surgery.  He also noted 
that while the veteran continued to work, he advised the 
veteran to change his occupation as a welder, if possible.    

A May 2001 VA medical note disclosed that the veteran's 
physical therapy had not aided his right shoulder and that 
although continuing to work as a welder, he had difficulty at 
work because of his right shoulder pain.  A physical 
examination revealed tenderness in the AC joint, with some 
pain with horizontal adduction and abduction.  The rotator 
cuff strength was 5/5, and the veteran had negative 
impingement sign today.  The clinician diagnosed the veteran 
with AC joint arthritis and possibly mild tendonitis.  The 
veteran also submitted to a right shoulder injection at this 
time.  

A July 2001 VA medical report noted that the veteran 
continued to have right shoulder pain despite having 
participated in physical thereby and having had injections.  
The veteran at this time now had a fair amount of pain with 
use; he could extend overhead and abduct, but this caused him 
pain.  He stated that he changed his job to vocational 
rehabilitation and performed auto-drafting, which required 
use of a mouse and computer.  The use of a mouse actually 
caused shoulder pain, however, and the veteran indicated that 
he wanted to discuss the option of surgery.  The examiner 
diagnosed the veteran with rotator cuff tendonitis with mild 
impingement.  

An August 2001 VA medical note conveys that the veteran was 
being followed by the orthopedic surgery clinic for right 
shoulder pain.  He had participated in physical therapy and 
had right shoulder injections, neither of which provided 
lasting relief.  The clinician noted that the veteran had to 
discontinue his prior profession as a welder due to the right 
shoulder disability, but observed that he currently worked at 
the Vet Center. The veteran complained that he could not 
throw a ball or wrestle with his children and that the right 
shoulder disorder interfered with his ability drive his 
truck.  This disorder also disrupted his sleep if he rolled 
onto his right side.  The veteran used Ibuprofen and 
Naprosyn, neither of which afforded lasting relief.  

A physical examination revealed no evidence of atrophy, but 
the veteran had tenderness over the AC joint.  He had 
discomfort with cross-body flexion and a resisted 
supraspinatus test, external rotation, and internal rotation 
were full 5/5 strength.  Motion was full and symmetric, with 
intact motor sensation.  X-rays from a previous visit 
disclosed no evidence of joint space narrowing or AC 
arthritis.  The clinician noted that the veteran's degree of 
disability was becoming more and more significant and that he 
was severely limited by his right shoulder pain.  This 
examiner also stated that this disability had interfered with 
his recreational activities and his ability to raise his 
children as he would like in addition to forcing him to 
switch careers.  As the veteran conveyed interest in having 
shoulder surgery, the clinician submitted a request for such.       

Also in August 2001, the veteran submitted a correspondence 
where he stated that he had difficulty driving due to his 
right shoulder pain.  

Record from March 15, 2005 
In March 2005, the veteran underwent a VA examination to 
ascertain the current severity of his right shoulder 
disability.  The clinician reviewed the veteran's claims file 
and noted that the veteran was right-hand dominant.  The 
veteran currently attended school full-time and worked at the 
local Veteran's Center.  The clinician noted the veteran's 
diagnosis of DJD of the AC joint and rotator cuff tendonitis 
of the right shoulder as well as the failed physical therapy 
and injection treatments.  The veteran had been scheduled for 
a Mumford surgical procedure on the right shoulder, but 
declined the surgery due to his busy school and work 
schedule.  

The veteran reported that his right shoulder was 
progressively worsening, and he wanted to wait to have 
surgery until after he graduated from school.  He also 
indicated that he took no medication for the shoulder and 
that he had to discontinue his prior profession as a welder 
due to the right shoulder disability.  On a good day, the 
veteran rated his shoulder pain as 5/10, but rated it as a 
9/10 on a bad day, which occurred almost every day, 
especially when performing lifting, overhead work and 
activities of daily living.  After the physical examination, 
the veteran rated his pain as an 8/10, whereas at the time 
the interview began, it was a 5/10.    

An examination of the right shoulder revealed a depressed AC 
joint relative to the left.  The veteran had range of motion 
as follows:  zero to 120 degrees abduction with pain at the 
AC joint, which caused the veteran to stop the range of 
motion; zero to 60 degrees elevation with the same results in 
pain; 90 degrees internal and external rotation; and 40 
degrees extension.  He exhibited strength bilaterally of 5/5 
without atrophy, loss of muscle tone or muscle wasting, and 
he had equal bilateral deep tendon reflexes.  

Based on these data, the clinician diagnosed the veteran with 
right AC DJD, right rotator cuff tendonitis and right 
shoulder impingement syndrome.  He further indicated that he 
expected an additional loss of motion in the right shoulder 
of 30 to 35 degrees due to pain with repetitive use and 
flare-ups.  He also expected difficulty in the right shoulder 
with overhead work and lifting more than 25 lbs., 
particularly with elevation or abduction from the body.  

As reflected in an April 2005 VA medical note, the veteran 
called complaining of increased right shoulder pain and 
requested to have surgery.  

A November 2005 VA medical report noted the veteran's 
complaint of right shoulder pain (deep and aching anterior 
not over the AC joint) and long history of such pain.  The 
veteran indicated that he had pain with overhead activity and 
throwing a ball with his children.  He also stated that he 
had had good relief with physical therapy, but his previous 
work as a welder had precluded any enduring benefits.  At 
this time, he took NSAID occasionally with incomplete relief.  

A physical evaluation revealed active forward flexion to 140 
degrees, abduction to 100 degrees, both with pain at the 
limits.  He had an active external rotation to 60 degrees and 
internal rotation to T12.  The veteran's passive forward 
flexion was to 160 degrees with pain.  He was negative for 
drop arm and positive for Hawkins, weakly and Neer.  The 
veteran reported having minimal pain with cross body and his 
supra, infra and subscapula strength was 5/5.

The clinician assessed the veteran as having impingement 
symptoms, but noted that the veteran's AC did not seem to 
pose a problem anymore.  The examiner and another doctor 
agreed to recommend further physical therapy.  

Discussion
The Board determines that the evidence preponderates against 
an initial rating in excess of 10 percent from June 29, 1998 
through February 22, 2001.  As reflected in the October 1998 
and June 2000 VA medical examination reports, the veteran 
displayed a full range of motion of the right shoulder, with 
abduction and flexion both to the full 180 degrees.  During 
this time period the veteran also exhibited a completely 
normal external rotation, and near normal internal rotation 
at 80 degrees out of a possible 90 degrees.  Such range of 
motion clearly fall well above the limited motion of the arm 
to shoulder level (or 90 degrees), as required for a higher 
20 percent evaluation for the major arm under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Although the Board recognizes 
that the veteran reportedly experienced pain on extreme range 
of motion, in light of the veteran's ability to complete full 
180 degree abduction and flexion of the right shoulder, does 
not itself justify a higher evaluation to 20 percent under 
DeLuca.  Therefore, this claim must be denied.  

The Board further comments that the evidence during this time 
period also does not reflect impairment of the humerus, such 
as recurrent dislocation at the scapulohumeral joint, or 
malunion with marked deformity, or impairment of the clavicle 
or scapula manifested by nonunion with loose movement.  
Instead, October 1998 VA X-rays revealed unremarkable 
findings, with only trance degenerative changes of the AC 
joint without much spurring and a normal-appearing 
subacromial space and glenohumeral joint.  In addition, the 
June 2000 VA medical report noted only a history of 
dislocation of the right shoulder, not any current, recurrent 
dislocation as contemplated in Diagnostic Code 5202.  Thus, 
the Board determines that a rating of 20 percent under 
Diagnostic Codes 5202 and 5203 also is not warranted.        

As for the time period from February 23, 2001 through March 
14, 2005, the Board concludes that the preponderance of the 
evidence weighs against a rating in excess of 20 percent for 
the veteran's right shoulder disability.  Specifically, the 
veteran's February 23, 2001 VA medical examination report 
disclosed a range of motion of the right arm to 170 degrees 
abduction and flexion, which is well in excess of the 
limitation of motion of the arm to midway between the side a 
shoulder (i.e., to approximately 45 degrees), as would 
warrant a higher rating of 30 degrees under Diagnostic Code 
5201 for the major arm.  Further, while the Board has 
considered the veteran's complaints of right shoulder pain 
during this time, as well as the May 2001 examiner's 
observation that the veteran had some pain with horizontal 
adduction and abduction and the August 2001 clinician's 
conclusion that the veteran was severely limited by his right 
shoulder pain, the Board concludes that the pain, when 
assessed in light of the veteran's near full range of motion, 
does not support a higher evaluation under DeLuca.  In 
addition, the evidence of record does not disclose that the 
veteran at this time had an impairment of the humerus 
characterized by recurrent dislocation of the scapulohumeral 
joint with frequent episodes of guarding on all arm 
movements, as would typify a 30 percent evaluation under 
Diagnostic Code 5202, or that he exhibited malunion of the 
humerus with marked deformity; to the contrary, February 2001 
X-rays disclosed degenerative changes at the AC joint, but an 
intact glenohumeral joint without degenerative changes, and a 
humeral head that was well located within the glenoid with 
good position and height.  Accordingly, as the evidence 
weighs against a rating in excess of 20 percent for this time 
period, the claim must be denied.  

Finally, with respect to the time period from March 15, 2005, 
the Board finds that the evidence preponderates against a 
rating in excess of 30 percent.  The March 2005 VA 
examination disclosed that the veteran could abduct to 120 
degrees with pain and could elevate to 60 degrees with pain, 
both of which figures fall in excess of the limitation of 
motion of the arm to 25 degrees provided for in Diagnostic 
Code 5201 for a 40 percent evaluation.  Even when calculating 
the March 2005 clinician's estimate of a 30 to 35 degree loss 
of motion due to pain with repetitive use and flares in 
conjunction with the 60 degree and 120 degree figures, the 
veteran still would have exhibited respective elevation and 
abduction of 25 to 30 degrees and 85 to 90 degrees, which 
would be most consistent with the 30 percent evaluation under 
Diagnostic Code 5201 reflecting arm limitation of motion to 
midway between the side and shoulder.  Moreover, in the most 
recent medical report of record, dated November 2005, the 
veteran appears to have demonstrated improvement in his range 
of motion, with flexion to 140 degrees and abduction to 100 
degrees, both with pain at the limits.  Accordingly, an 
initial higher rating in excess of 30 percent under 
Diagnostic Code 5201 is not warranted, even when factoring in 
the DeLuca criteria.  

The evidence of record from March 15, 2005 also does not 
indicate that the veteran experienced fibrous union of, 
nonunion of or loss of head of the humerus, which would 
typify ratings in excess of 30 percent under Diagnostic Code 
5202.  In addition, because the veteran is already in receipt 
of a 30 percent evaluation for this time period, the Board 
need not consider the applicability of Diagnostic Code 5203 
governing impairment of the clavicle or scapula, as the 
maximum allowable evaluation under this Code amounts to only 
20 percent.  Accordingly, the claim is denied.             

b. Migraines 
Factual Background
An October 1998 private medical report indicates that the 
veteran complained of daily headaches of increasing frequency 
and severity, lasting about one to two hours.  Aspirin did 
not alleviate much of the pain.  When the headaches were 
severe, he experienced blurred vision and dizziness.  He had 
photophobia and felt sharp, throbbing pain, but did not take 
any medication for this disorder at this time.   

Based on this information, the physician diagnosed the 
veteran with posttraumatic migraines.  He noted the veteran's 
report of almost daily headaches, which were moderately 
severe to severe and probably caused interference with his 
ability to perform his daily activities.  The physician 
stated his belief that the veteran could control these 
headaches with migraine prophylaxis.  

A February 1999 VA medical examination report conveys that 
the veteran complained of daily headaches, lasting one to two 
hours, manifested by constant dull pain.  He had no nausea or 
vomiting.  The VA physician diagnosed the veteran with 
headaches.  In another February 1999 VA medical examination 
report, the veteran again complained of having daily migraine 
headaches, which he treated with aspirin.  

An August 1999 VA medical note indicates that the veteran's 
headaches had increased in intensity about a month earlier.  
They still occurred daily, but now lasted longer and produced 
sharp, more intense pain.  

In a September 1999 VA medical record, the veteran reported 
having worsening headaches in the past few years, with the 
occurrence of daily headache pain.  The veteran described 
having two types of headaches: some mild, some severe.  When 
he experienced severe headaches, the veteran indicated that 
he could do little to alleviate the pain.  Under such a 
circumstance, the pain lasted for about four hours, during 
which time he had photophobia, phonophobia and some vision 
changes.  The veteran stated that he missed approximately one 
to two weeks of work over the past year due to his headaches.  
The examiner diagnosed the veteran with mixed-type tension 
and migraine headaches, and recommended that he start taking 
Verapamil and Naproxen for the headaches.    

In October 1999, the veteran consulted with a VA clinician 
about his continued migraine headaches, for which he had been 
prescribed Naxopren and Verapamil.  The veteran had not taken 
this medication, as of this date, however.  As a result, the 
veteran's headaches had increased in severity, though not in 
frequency.  Currently, he reported having a headache of 9/10 
intensity, without vision changes.  He also stated that he 
recently had had the worst headache that he had ever had 
during a party, where he could not escape the sun or find a 
dark, quiet place to retreat.  He felt nauseous on this 
occasion.

The physician noted that because of the veteran's lack of 
initiative in taking prescribed, preventative medication, he 
presented with a headache for which he provided an injection 
of medication.  The clinician also directed the veteran to 
take the prescribed medication.  

A March 2000 VA medical report indicates that the veteran had 
less intense migraine headaches when he took medication, but 
continued to have daily headaches rated as 3-4/10 in 
intensity and migraine headaches rated as 10/10 two to three 
times weekly.  When he had it, medication relieved the 
headaches in approximately one hour.  

The clinician assessed the veteran as having mixed headaches, 
not well controlled, as he was not taking medication.  The 
examiner prescribed Verapamil and Naproxen.  

A June 2000 VA medical report indicates that the veteran had 
continued headaches for which he took Verapamil and Naproxen.  
He was diagnosed with a headache disorder.   

In his January 2001 NOD, the veteran stated that his had 
daily headaches for which he took medication.  This medicine 
did reduce the headaches, but only to a milder form and 
lasted for only a few hours.  

As noted in a January 2001 VA medical report, the veteran did 
not feel that his headaches were under good control as in the 
past.  

In February 2001, the veteran consulted with a physician at 
the VA headache clinic for a follow-up.  He stated that in 
the past year while working as a welder, his headaches had 
worsened, probably due to the fumes associated with the job.  
The veteran reported experiencing daily headaches, with an 
8/10 intensity instead of the previous 4-5/10 level.  Once or 
twice per week, the veteran had a 10/10 headache with nausea, 
photophobia and phonophobia, lasting one to three hours.  

Based on these data, the physician recommended that the 
veteran switch jobs so as to minimize exposure to fumes or 
any smells that appear to cause a worsening of the headaches.  
The physician also prescribed Atenolol and Rizatriptan for 
the headaches, which the veteran was to take at the onset of 
his bad headaches.          

An April 2001 private medical report for a psychological 
evaluation indicates that the veteran had worsening 
headaches.  The veteran reported that his headaches occurred 
daily and blurred his vision, impaired concentration and 
interfered with sleep.  Welding aggravated this disorder, and 
at times the television did as well.  When he experienced 
headaches, the veteran indicated that onset occurred suddenly 
and intensity and pain would thereafter gradually emerge, at 
times accompanied by nausea.  The veteran took Naprosyn for 
his right shoulder pain, but this drug also reduced the 
frequency, length and intensity of his headaches, although it 
did not alleviate them completely.  His recurrent headaches 
were a factor in work efficiency, as was his right shoulder 
disability.      

An August 2001 VA medical note conveys that the veteran's 
headaches had improved with a change in medication, having a 
frequency of daily to three times weekly.  

Also in August 2001, the veteran submitted a correspondence 
where he conveyed that a physician had recommended that he 
change jobs due to his migraine headaches.  He stated that he 
could not drive at night due to headlights precipitating 
headaches.  

A May 2002 VA medical note conveys that the veteran had daily 
headaches of 3-4/10 in intensity and lasting for a day.  He 
reported having migraines two to three times weekly, for 
which he used Rizatriptan.  This medication relieved pain in 
one hour.  The veteran also began attending school, which 
reportedly made his headaches worse.    

A VA medical note dated early July 2002 indicates that the 
veteran's headaches were worse currently than during the time 
he took Atenolol.  

In a late July 2002 VA medical report, the veteran indicated 
that he had daily headaches with 2-3/10 in intensity and 
lasting for four to five hours.  He reported having two to 
three migraines per week, which were accompanied by 
photophobia.  The veteran took Rizatriptan twice weekly, 
which relieved the headache pain in one to four hours.  The 
physician concluded that the veteran's headaches were not 
well controlled at present, as he did not take his 
medications a prescribed due to a misunderstanding.      

A September 2002 VA medical report indicates that the veteran 
had mixed headache syndrome.

October 2002 VA medical notes also convey that the veteran 
had a mixed headache disorder and complained of having daily 
headaches which he described as 3-4/10 in intensity, lasting 
for one to two hours.  The veteran also stated that he 
experienced 8/10 headaches two to three times weekly, which 
were relieved by medication in less than one hour.  He stated 
that he believed that his headaches were slightly better at 
this time.    

In his December 2002 substantive appeal, the veteran 
indicated that when he experienced migraines, he would have 
red spots in the eyes and felt dizzy.  He indicated that he 
took Rizatriptan for his headaches and conveyed that he must 
go into a dark room and lay down for at least an hour when he 
has these headaches.  The veteran also reported that when the 
medication took effect, the headaches would cease, but he 
stated that he experienced such headaches one to two times 
per week.  The Atenolol medication had helped the veteran in 
the sense that he used to have migraine-type headaches 
constantly, but now only had them a few times weekly.     

A March 2003 VA medical note indicates that the veteran 
reported worsening migraines lately.  He took Rizatriptan, 
which helped to a degree.  

A January 2004 VA medical note similarly indicates that the 
veteran was "not doing well" with his headaches and felt 
pressure in the muscles in the back of the head.  

A September 2004 VA medical report indicates that the veteran 
had a headache on August 31, 2004.  Other September 2004 and 
December 2004 VA medical notes indicate that the veteran had 
a mixed headache disorder.  

In March 2005, the veteran submitted to a VA examination to 
assess the current severity of his service connected 
residuals of a head injury, to include migraine headaches.  
The veteran reported that over the past few years, his 
headaches had worsened and occurred now on a daily basis, 
with a 9/10 level of severity.  On physical examination, the 
veteran appeared quiet, comfortable and relaxed without 
photophobia despite reports of a 9/10 headache.  The VA 
physician diagnosed the veteran with mixed headache syndrome.  

Discussion
The Board determines that the evidence of record weighs in 
favor of an evaluation of 30 percent, but no more than 30 
percent, for the veteran's service connected head injury 
residuals, to include migraine headaches.  In particular, the 
Board comments that in medical reports spanning October 1998 
to December 2002, the veteran has reported having daily or 
weekly migraine headaches productive of photophobia, 
phonophobia, nausea and disturbed vision.  While the 
intensity of these attacks has reportedly varied, with milder 
pain estimated at a 2-4/10 at times, the veteran has 
consistently also reported episodes with pain on a scale of 
10/10, which sometimes required him to lay down in a dark 
room for a period of an hour.  In addition, as reflected in 
the October 1998 medical report, the veteran's private 
physician adjudged his headaches to cause probable 
interference with his ability to perform daily activities, 
and by the veteran's own report in September 1999, he had 
missed approximately one to two weeks of work during the year 
because of such headaches.  While medication apparently has 
helped to relieve the veteran's migraine headache symptoms, 
he still has continued to report experiencing migraines on a 
weekly basis.  The Board finds therefore that the totality of 
this evidence weighs in favor of a 30 percent rating.   

The Board further determines that the evidence preponderates 
against a 50 percent evaluation for the migraine headaches, 
as the evidence of record does not suggest that the veteran 
experiences very frequent completely prostrating and 
prolonged attacks, which are productive of severe economic 
inadaptability.  Specifically, while medical professionals 
recommended that the veteran discontinue his prior profession 
as a welder, due to the reported aggravation of his headaches 
from fumes associated with the job, the veteran has continued 
to work, albeit in a different position at a Vet Center 
facility, and also began attending school in May 2002.  
Accordingly, it cannot be said that the veteran's service 
connected head injury residuals, to include migraine 
headaches, have produced severe economic inadaptability or 
have occurred with such frequency as to impede his ability to 
function in daily activities such as work and attending 
school.  Moreover, the veteran does not appear to experience 
prolonged migraine headaches in the sense that the evidence 
indicates that he typically has such migraines for a few 
hours at a time, with relief afforded thereafter by 
medications.     

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
disabilities have necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment.  Although the Board 
notes that the veteran apparently left this job as a welder 
due to his right shoulder pain and migraines, he nonetheless 
continued to work in other fields and also attended college.  
Thus, in the absence of the relevant factors, the criteria 
for submission for assignment of an extraschedular rating for 
his right shoulder disability and head injury residuals, to 
include migraine headaches, pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



IV. Conclusion 
For the reasons stated above, the Board finds that a higher 
initial rating for the veteran's service connected right 
shoulder disability is not warranted.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  With respect to the 
initial rating provided for the residuals of a head injury, 
to include migraine headaches, the benefit of the doubt is 
resolved in the veteran's favor to the extent indicated.


ORDER

Assignment of an initial evaluation for service-connected AC 
DJD, rotator cuff tendonitis and impingement syndrome of the 
right shoulder in excess of 10 percent, from June 29, 1998 
through February 22, 2001, is denied. 

Assignment of an initial rating for service-connected AC DJD, 
rotator cuff tendonitis and impingement syndrome of the right 
shoulder in excess of 20 percent, from February 23, 2001 
through March 14, 2005, is denied.

Assignment of an initial rating for service-connected AC DJD, 
rotator cuff tendonitis and impingement syndrome of the right 
shoulder, in excess of 30 percent from March 15, 2005, is 
denied.  

Assignment of an initial rating of 30 percent, but no more 
than 30 percent, for residuals of a head injury, to include 
migraine headaches, is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


